Barrett, J.
I concur unreservedly with the presiding justice as to the first attachment. As to the junior attachment, however, I am unable to eon*210curin the views expressed with regard to the affidavit of Mr. Pupke, the president of the company. 1 think that the affidavit of the president of a* corporation, wherein he swears positively to the sale and delivery of goods by the corporation to a defendant, is sufficient prima facie to warrant the granting of an attachment. It imports personal knowledge of the facts sworn to,— there being no intimation in the affidavit that it is based upon any element of information,—and the president’s position as the chief executive officer of the company certainly justifies the inference that, when he swears positively, with regard to a corporate transaction, he speaks of his own personal knowledge. I concur in the result, however, for the reason that Mr. Pupke does not state that he was president of the company at the time the goods in question were sold. I agree that a person who was not president at the time of the corporate transaction presumptively speaks of it upon information, and that the presumption of personal knowledge only arises when he swears positively to a ■corporate transaction occurring at a time when he makes it clear that he was president.
Patterson, J.
I also agree with the presiding justice respecting the first attachment, but I do not concur in what is said in his opinion respecting the subsequent one, so far as it relates to the competency of an officer of the corporation to make the affidavit. In that respect I am in accord with the views expressed by Mr. Justice Barrett. But the affidavit of Mr. Pupke is defective and insuffipient in substance, in that it does not state his relation to the corporation at the time the goods were sold, and I therefore agree that the order must be affirmed.